Court of Appeals
                                            Third District of Texas
                                            P.O. BOX 12547, AUSTIN, TEXAS 78711-2547
                                                   www.txcourts.gov/3rdcoa.aspx
                                                          (512) 463-1733




JEFF L. ROSE, CHIEF JUSTICE                                                      JEFFREY D. KYLE, CLERK
DAVID PURYEAR, JUSTICE
BOB PEMBERTON, JUSTICE
MELISSA GOODWIN, JUSTICE
SCOTT K. FIELD, JUSTICE
CINDY OLSON BOURLAND, JUSTICE                      IT
                                           Marcrr5T2015


The Honorable Velva L. Price
Civil District Clerk
Travis County Courthouse
P.O.Box 1748
Austin, TX 78767
* DELIVERED VIA E-MAIL *



RE:      Court of Appeals Number:     03-11-00735-CV and 03-11-00736-CV
         Trial Court Case Number:     D-l-GN-10-002867 and D-l-GN-10-001389

Style:    Texas State Board of Chiropractic Examiners
          v. Greg Abbott, Attorney General of the State of Texas


Dear Honorable Velva L. Price:


        The Third Court of Appeals has issued the mandate in this cause. Therefore, I am returning
the following original exhibits:

         SEALED: Plaintiffs exhibits I and M; Defendant's exhibit 2.




                                                      Very truly yours,




                                                      Jeffrey D. Kyle, Clerk


                                                 Filed in The District Court
                                                  of Travis County, Texas

                                                       MAR 1 2 2015
                                                                                 /v\P
                                                At                          M.
                                                Velva L. Price, District Clerk